Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data September 30, 2007 1 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2006. This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. 2 Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown (1) 5 Portfolio Occupancy at the End of Each Period (1) 6 Major Tenants (1) 7 Lease Expirations as of September 30, 2007 8 Leasing Activity (1) 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 17 Senior Unsecured Notes Financial Covenants 17 Future Scheduled Principal Payments 18 Investor Information 19 3 Geographic Diversification As of September 30, 2007 State # of Centers GLA % of GLA South Carolina 3 1,171,826 14% Georgia 3 826,643 10% New York 1 729,315 9% Texas 2 620,000 8% Alabama 2 611,444 7% Delaware 1 568,926 7% Michigan 2 436,751 5% Tennessee 1 419,038 5% Utah 1 300,602 4% Connecticut 1 291,051 4% Missouri 1 277,883 3% Iowa 1 277,230 3% Oregon 1 270,280 3% Illinois 1 256,514 3% Pennsylvania 1 255,152 3% Louisiana 1 243,499 3% New Hampshire 1 227,849 3% Florida 1 198,950 2% North Carolina 2 186,458 2% California 1 109,600 1% Maine 2 84,313 1% Total (1) 30 8,363,324 100% (1) Excludes one 401,992 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements and two centers totaling 229,174 square feet for which we only have management responsibilities. 4 Property Summary – Occupancy at End of Each Period Shown (1) Location Total GLA 9/30/07 % Occupied 9/30/07 % Occupied 6/30/07 % Occupied 3/31/07 % Occupied 12/31/06 % Occupied 9/30/06 Riverhead, NY 729,315 98% 99% 97% 100% 98% Rehoboth, DE 568,926 98% 99% 98% 99% 100% Foley, AL 531,869 99% 98% 96% 98% 96% San Marcos, TX 442,510 99% 99% 98% 99% 98% Myrtle Beach, SC 426,417 96% 97% 94% 95% 94% Sevierville, TN 419,038 99% 99% 98% 100% 100% Hilton Head, SC 393,094 87% 88% 85% 88% 88% Charleston, SC 352,315 94% 93% 90% 89% 81% Commerce II, GA 347,025 98% 96% 94% 99% 96% Howell, MI 324,631 99% 99% 99% 100% 99% Park City, UT 300,602 100% 100% 99% 100% 99% Locust Grove, GA 293,868 100% 95% 94% 99% 93% Westbrook, CT 291,051 99% 94% 93% 99% 96% Branson, MO 277,883 100% 100% 98% 100% 99% Williamsburg, IA 277,230 99% 98% 95% 99% 98% Lincoln City, OR 270,280 99% 96% 99% 97% 96% Tuscola, IL 256,514 77% 72% 69% 77% 70% Lancaster, PA 255,152 100% 99% 99% 100% 100% Gonzales, LA 243,499 100% 100% 98% 100% 100% Tilton, NH 227,849 100% 99% 96% 100% 94% Fort Myers, FL 198,950 96% 96% 97% 100% 100% Commerce I, GA 185,750 90% 90% 90% 90% 87% Terrell, TX 177,490 100% 100% 98% 99% 91% West Branch, MI 112,120 100% 100% 87% 96% 100% Barstow, CA 109,600 100% 100% 100% 100% 100% Blowing Rock, NC 104,280 98% 99% 97% 100% 100% Nags Head, NC 82,178 100% 100% 100% 100% 100% Boaz, AL 79,575 98% 96% 92% 98% 98% Kittery I, ME 59,694 95% 100% 100% 100% 100% Kittery II, ME 24,619 94% 94% 94% 94% 94% Total 8,363,324 97% (2) 97% (2) 95% (2) 98% (2) 96% (2) (1) Excludes one 401,992 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements and two centers totaling 229,174 square feet for which we only have management responsibilities. (2) Excludes the occupancy rate at our Charleston, South Carolina center which opened during the third quarter of 2006 and has not yet stabilized. 5 Portfolio Occupancy at the End of Each Period (1) 09/07 (2)
